Case 1:16-cv-00375-AJT-JFA Document 316-4 Filed 04/01/19 Page 1 of 3 PageID# 16926




                         EXHIBIT 71
Case 1:16-cv-00375-AJT-JFA Document 316-4 Filed 04/01/19 Page 2 of 3 PageID# 16927



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division
  ____________________________________
                                        )
  Anas ELHADY, et al.,                  )
                                        )
        Plaintiffs,                     )
                                        )
  v.                                    )     Case No. 1:16-cv-375 (AJT/JFA)
                                        )
  CHARLES H. KABLE, et al.,             )
                                        )
        Defendants.                     )
  ____________________________________)

               SUPPLEMENTAL DECLARATION OF DEBORAH O. MOORE

  I, Deborah O. Moore, hereby declare as follows pursuant to 28 U.S.C. § 1746:

     1. I am the Branch Manager of the Transportation Security Redress Branch in the Office of

         Civil Rights and Civil Liberties, Ombudsman and Traveler Engagement at the

         Transportation Security Administration (TSA) of the Department of Homeland Security

         (DHS). I have held this position since June 16, 2013. As part of my official duties, I am

         responsible for the management of the DHS Traveler Redress Inquiry Program (DHS

         TRIP). The statements made within this Declaration are based upon my personal

         knowledge and information made available to me in my official capacity.

     2. On March 1, 2019, I executed a declaration regarding DHS TRIP, its operations, and each

         plaintiff’s redress history. DEX 4. To amend the record with respect to two plaintiffs,

         Michael Edmund Coleman and John Doe 3, I now make this supplemental declaration.

     3. In my previous declaration, I stated that plaintiff Coleman submitted a DHS TRIP inquiry

         on October 1, 2015, but that he failed to submit required documentation, resulting in

         DHS TRIP administratively closing his inquiry on or about November 2, 2015. DEX 4, ¶

         31.



                                                 1
Case 1:16-cv-00375-AJT-JFA Document 316-4 Filed 04/01/19 Page 3 of 3 PageID# 16928



     4. Upon further review into archived files, DHS TRIP has located an email, dated

        September 15, 2015, in which plaintiff Coleman’s representative submitted the required

        documentation. Due to an administrative error, this documentation was not uploaded

        along with plaintiff Coleman’s traveler inquiry form in DHS TRIP’s record system at the

        time of submission.

     5. In light of this newly-discovered information, DHS TRIP will follow up with plaintiff

        Coleman to determine whether he wishes to pursue the DHS TRIP redress process now.

     6. With respect to John Doe 3, DHS TRIP has reviewed Plaintiff’s MSJ Exhibit 93 and has

        no record of receiving the submission email, dated August 5, 2014. It is possible that it

        bounced back due to file size limitation. DHS TRIP is unable to receive inquiries via

        email that exceed 10 megabytes (MB). DEX 4, ¶ 22, n. 8.




  DATED:        March 29, 2019
                Arlington, VA



                                              DEBORAH O. MOORE
                                              Director, DHS TRIP & Branch Manager
                                              Transportation Security Redress Branch
                                              Civil Rights and Liberties, Ombudsman & Traveler
                                              Engagement
                                              Transportation Security Administration




                                                 2
